


Exhibit 10.5
SEPARATION AGREEMENT AND GENERAL RELEASE
Century Aluminum Company, a Delaware corporation (the “Company”), and William J.
Leatherberry (“Executive”) have entered into this Separation Agreement and
General Release (this “Separation Agreement”) this 1st day of February, 2013,
which is the date of the last signature hereto. In consideration of the mutual
promises contained in this Separation Agreement, the parties agree as follows:


1.Resignations; Termination of Employment. Effective February 1, 2013 (the
“Transition Date”), Executive has resigned his position as Executive Vice
President, Chief Legal Officer, General Counsel and Secretary of the Company, as
well as all other positions that Executive may hold as an officer and/or
director of any of the Company's subsidiaries or affiliates or as a fiduciary of
any benefit plans of the Company and its subsidiaries, after which Executive
shall be employed by the Company solely as a non-executive employee. Executive
will promptly execute such documents and take such actions as may be necessary
or reasonably requested by the Company to effectuate or memorialize the
resignation of such positions. Executive and the Company agree that on June 21,
2013, or such earlier date as mutually agreed by the Company and the Executive
(the “Termination Date”), Executive shall no longer be employed by the Company.


2.Transition Period.
(a)Executive and the Company agree that Executive shall remain employed by the
Company on a full-time basis as a non-executive employee from and after the
Transition Date and until the Termination Date (the “Transition Period”),
subject to the terms and conditions of this Separation Agreement.
(b)During the Transition Period, Executive will assume the position of Advisor
to the President and Chief Executive Officer of the Company. In this position,
Executive will render those services reasonably requested by the Company's
President and Chief Executive Officer on an as-needed basis during normal
business hours. During the Transition Period, Executive shall continue to work
at the Company's offices in Monterey, California. During the period February 1,
2013 through April 7, 2013, excluding the periods March 13 through March 15 and
March 17 through March 22 or such other comparable periods after March 1, 2013
(other than the week of April 1 through April 5) determined by the Company (the
“Sabbatical Period”), Executive shall be on sabbatical and shall not be required
to be available on an as-needed basis during normal business hours, but will be
available to the Company on an occasional basis and upon reasonable notice to
answer questions related to the business and legal matters of the Company.
In return for Executive's execution and nonrevocation of and compliance with
this Separation Agreement as well as all material Company policies as of
February 1, 2013 and binding on Executive, during the Transition Period (i)
Executive shall be entitled to continue to receive a base salary at a rate equal
to his current base salary rate of $383,500, payable in accordance with the
Company's regular payroll practices, but shall not be entitled to any bonus or
other incentive compensation with respect to the Transition Period, and (ii)
Executive (and his eligible beneficiaries) shall be entitled to continue to
participate in all retirement, medical, dental, life insurance and other
employee welfare plans in which he (and/or his eligible beneficiaries) currently
participates, all to the extent Executive remains eligible under the terms of
such plans and subject to the terms and conditions of such plans as may be in
effect from time to time. Executive and the Company acknowledge and agree that
as of the Transition Date, Executive has accrued but unused paid time off
(including vacation time) of two (2) days and that Executive shall use the
Sabbatical Period to exhaust all of his accrued paid time off and any additional
paid time off that Executive accrues during the Transition Period (provided that
Executive will be allowed to take additional vacation days for any additional
paid time off that Executive accrues after April 7, 2013, but any




--------------------------------------------------------------------------------




additional vacation days not utilized will nevertheless be deemed to be
exhausted by the Sabbatical Period). Executive is not expected to perform
services on days when he is utilizing paid time off. The Company and Executive
shall take all reasonable efforts during the Transition Period to ensure that
Executive's employment during the Transition Period, and the rendering of
services by Executive during the Transition Period are sufficient to not cause a
“separation of service,” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and official guidance issued
thereunder.


3.Payments and Other Consideration. If Executive executes and does not revoke
this Separation Agreement during the revocation period described in Section 20
hereof and, except with respect to amounts due or paid earlier, if Executive
re-signs this Separation Agreement on or about the Termination Date (or such
earlier date as Executive's employment shall have terminated) and does not
revoke this Separation Agreement during the revocation period described in
Section 20 hereof, in lieu of any other rights, entitlements or benefits he may
have had under the SPA (as hereinafter defined) or the Employment Agreement (as
hereinafter defined) Executive will be entitled to the following payments and
benefits, subject to compliance by Executive with the terms and conditions of
this Separation Agreement, including without limitation, the terms and
conditions set forth in Section 6 hereof, but excepting Section 2 hereof.
Executive acknowledges and agrees that under the terms of this Separation
Agreement, he is receiving consideration other than that which he would
otherwise be entitled and which, but for the mutual covenants set forth in this
Separation Agreement, the Company would not otherwise be obligated to provide:


(a)On the Termination Date, the Company will pay Executive a cash lump sum equal
to all earned but unpaid salary earned by Executive through the Termination
Date. Notwithstanding the immediately preceding paragraph of this Section 3,
Executive shall be entitled to receive all earned but unpaid salary and all
accrued but unused paid time off (including vacation time) earned by Executive
through the Transition Date (or the Termination Date, as the case may be) if
Executive does not sign or revokes this Separation Agreement during the
applicable revocation period described in Section 20 hereof. In addition, the
Company will reimburse Executive for all business expenses incurred on behalf of
the Company through the Termination Date (or Transition Date, as the case may
be), in accordance with the Company's policies with respect to the reimbursement
of expenses;


(b)$748,000 (an amount equal to two hundred percent (200%) of the Highest Base
Salary, as defined in the SPA), payable on the first business day after the
expiration of six (6) months from the Termination Date or, if earlier, the date
of Executive's death (such first business day or date of death, the “Delayed
Payment Date”);


(c)$554,400 (an amount equal to two hundred percent (200%) of the Highest Annual
Bonus, as defined in the SPA), payable on the Delayed Payment Date;


(d)$277,200 (an amount equal to Executive's anticipated 2012 bonus under the
Century Aluminum Company Annual Incentive Bonus Plan (the “AIP”)), payable on
the earlier to occur of (A) the date on which the Company makes bonus payouts
under the AIP to its senior executives in respect of the 2012 calendar year or
(B) the Delayed Payment Date;


(e)The Company shall provide continuation of insurance for a period of 24 months
after the Termination Date in accordance with Section 3.1(c)(iii) of the SPA,
subject to Executive's timely election of applicable COBRA group health
continuation coverage with respect to medical and dental benefits and
conditioned on the Executive's pre-payment to the Company of the full COBRA
premiums for such coverage through the Delayed Payment Date, which payment will
be reimbursed by the Company on the Delayed




--------------------------------------------------------------------------------




Payment Date; provided, however, should the preceding be prevented due to any
change in the applicable law after the date of the Separation Agreement, the
last paragraph of Section 3.1(c)(iii) of the SPA shall govern;


(f)Settlement and delivery of 8,521 shares of Company Common Stock, representing
settlement of Executive's previously vested 2011-2013 Performance Share Units,
to be settled on the Delayed Payment Date;
(g)A payout of $135,000 for Executive's previously vested 2010-2012 Performance
Units, payable on the earlier to occur of (A) the date on which the Company
makes payouts of other vested 2010-2012 Performance Units or (B) the Delayed
Payment Date;


(h)A payout of $140,250 for Executive's previously vested 2011-2013 Performance
Units, payable on the Delayed Payment Date;


(i)A payout of $95,875 representing a pro rated settlement of Executive's
anticipated 2012-2014 long-term incentive award, payable on the Delayed Payment
Date;


(j)A lump sum pension benefit calculated in the manner provided in Section
3.1(c)(iv) of the SPA, with the calculation made based on the Termination Date
being the “Termination Date” referred to in such Section 3.1(c)(iv) and using
the actuarial assumptions specified in such Section 3.1(c)(iv), it being
acknowledged that assuming a Termination Date of June 21, 2013 and current
actuarial assumptions, such lump sum pension benefit would be $170,372; such
lump sum pension benefit shall be payable on the Delayed Payment Date;


(k)Executive shall continue to be entitled with respect to any accrued and
vested benefits under any tax-qualified retirement plans or the Century Aluminum
Company Amended and Restated Supplemental Retirement Income Benefit Plan, as
amended by Amendment No. 1 dated February 22, 2010 (the “SRIB Plan”), and the
Company acknowledges and agrees that Executive's compensation under such plans
shall include the one-time $120,000 bonus awarded to Executive in March 2011.
Notwithstanding the first paragraph of this Section 3, Executive shall be
entitled to such benefits if Executive does not sign or re-sign or revokes this
Separation Agreement during the applicable revocation period described in
Section 20 hereof;


(l)Options to purchase an aggregate of 25,288 shares of the Company's common
stock that are held by Executive under the Century Aluminum Company Amended and
Restated 1996 Stock Incentive Plan (the “Stock Plan”), and the related award
agreements issued to Executive thereunder, as set forth on Schedule A to this
Separation Agreement (each, an “Option”), will remain outstanding and
exercisable until the tenth anniversary of the date of grant of such Option,
unless earlier exercised or settled pursuant to the terms of the Stock Plan and
the award agreements issued with respect to the Option. Notwithstanding the
first paragraph of this Section 3, Executive shall be entitled to such benefits
if Executive does not sign or re-sign or revokes this Separation Agreement
during the applicable revocation period described in Section 20 hereof; and
(m)On the Transition Date, the Company will reimburse Executive for $57,000 of
legal fees and expenses incurred by Executive in connection with the drafting,
negotiation and execution of this Separation Agreement.




--------------------------------------------------------------------------------




4.General Release of Claims; No Admission.


(a)    In consideration for the payments and benefits set forth in Sections 2
and 3 above, Executive on his own behalf and on behalf of his heirs, personal
representatives, successors and assigns, does hereby forever release, remise and
discharge the Company and its subsidiaries and affiliates, and each of their
past, present, and future officers, directors, shareholders, members, employees,
trustees, agents, representatives, affiliates, successors and assigns
(collectively referenced herein as “Releasees”) from any and all claims, claims
for relief, demands, actions, causes of action, fees and liabilities of any kind
or description whatsoever, known or unknown, suspected or unsuspected, whether
arising out of contract, tort, statute, treaty or otherwise, in law or in
equity, which Executive now has, has had, or may hereafter have against any of
the Releasees (i) from the beginning of time through the date upon which
Executive signs this Separation Agreement, and/or (ii) arising from, connected
with, or in any way growing out of, or related to, directly or indirectly, (A)
Executive's employment by the Company and its subsidiaries and affiliates, (B)
Executive's service as an officer or key employee, as the case may be, of the
Company and its subsidiaries and affiliates, (C) any transaction prior to the
date upon which Executive signs this Separation Agreement and all effects,
consequences, losses and damages relating thereto, (D) the services provided by
Executive to the Company and its subsidiaries and affiliates, (E) Executive's
Employment Agreement with the Company, dated December 30, 2009 (the “Employment
Agreement”), (F) Executive's Second Amended and Restated Severance Protection
Agreement with the Company, dated as of June 2, 2011 (the “SPA”), (G) the Stock
Plan, the Century Aluminum Company Long-Term Incentive Plan (“LTIP”) and the
Century Aluminum Long-Term Transformational Incentive Plan (“LTTIP”), and any
award agreements issued to Executive under the Stock Plan, the LTIP or the
LTTIP, including but not limited to award agreements issued with respect to
Time-Vested Performance Share Units, Performance Units and LTTIP Awards, (H) the
AIP, and any other cash incentive award, stock option, restricted stock,
performance award, performance award unit or other equity or equity-based award
granted, or promised to be granted, by the Company to Executive or (I)
Executive's termination of employment with the Company under the common law or
any federal or state statute, including, but not limited to, all claims arising
under Title VII of the Civil Rights Act of 1964, as amended; The Civil Rights
Act of 1991, as amended; the False Claims Act, 31 U.S.C.A. § 3730, as amended,
including, but not limited to, any right to personal gain with respect to any
claim asserted under its “qui tam” provisions; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; The Employee Retirement Income
Security Act of 1974, as amended; The Immigration Reform and Control Act, as
amended; The Americans with Disabilities Act of 1990, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Older Workers' Benefit
Protection Act of 1990, as amended; The Workers Adjustment and Retraining
Notification Act, as amended; The Occupational Safety and Health Act, as
amended; The California Fair Employment and Housing Act; the California Labor
Code; California Industrial Welfare Commission Wage Orders; any other federal,
state or local civil or human rights law or any other local, state or federal
law, regulation or ordinance; any public policy, contract, tort, or common law;
or any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.
    
(b)    Notwithstanding the foregoing, nothing in this Separation Agreement shall
release or waive any rights or claims Executive may have: (i) under this
Separation Agreement; (ii) for indemnification under any written indemnification
agreement by and between Executive and the Company and/or under applicable law
or the Company's charter or bylaws; (iii) under any applicable insurance
coverage(s); (iv) with respect to any accrued and vested benefits under any
tax-qualified retirement plans or the SRIB Plan; (v) relating to Executive's
rights with respect to Options as set forth in Section 3(l); or (vi) for
unemployment or state disability insurance benefits or participation in group
benefit plans under COBRA. In addition, nothing in this Separation Agreement
shall preclude Executive from filing a charge or complaint with or participating
in any investigation or proceeding before the Equal Employment Opportunity
Commission or the equivalent state agency or otherwise complying with any legal
requirements. However, while Executive may file a




--------------------------------------------------------------------------------




charge and participate in any proceeding conducted by the Equal Employment
Opportunity Commission or the equivalent state agency, by signing this
Separation Agreement, Executive waives any right to bring a lawsuit against the
Company or any of the Releasees and waives any right to any individual monetary
recovery in any action or lawsuit initiated by the Equal Employment Opportunity
Commission or equivalent state agency.


(c)    In addition, Executive expressly waives all rights under Section 1542 of
the Civil Code of the State of California, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, and for the purpose of implementing a full and complete release and
discharge of each and all of the Releasees, Executive expressly acknowledges
that this Separation Agreement is intended to include and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in Executive's favor at the time Executive signed this Separation
Agreement and this Separation Agreement contemplates the extinguishment of all
such claims.


(d)In consideration of the covenants contained herein, the Company (for itself
and on behalf of its affiliates, subsidiaries, parents, divisions, and, to the
extent permitted by law, the current, future and former employees, officers,
directors, stockholders, partners, joint venturers, consultants, insurers,
trustees and agents thereof, and their respective successors and assigns (in
each case, solely in connection with their affiliation with the Company)),
knowingly and voluntarily releases and forever discharges Executive and his
spouse, heirs, administrators, children, representatives, executors, successors
and assigns (collectively, the “Released Group”) from any and all claims, claims
for relief, actions, causes of action, demands, fees and liabilities of any kind
or description whatsoever, whether known or unknown, suspected or unsuspected,
arising out of or relating in any way to Executive's service or separation from
service (including, but not limited to, Executive's service as an employee,
officer, director and/or manager), or otherwise based upon acts or events that
occurred on or before the date on which the Company executes this Separation
Agreement, that the Company now has, has had, or may hereafter have against the
Released Group, whether arising out of contract, tort, statute, treaty or
otherwise, in law or in equity; provided that nothing herein will be deemed to
release or discharge any member of the Released Group from any claims, causes of
action, demands, fees or liabilities of any kind whatsoever, arising out of or
relating to: (i) services performed by the Executive during the Transition
Period, (ii) the enforcement of the Company's rights hereunder; (iii) any rights
or claims which arise during the Transition Period; (iv) Employee's illegal
conduct, fraud (including, without limitation, undiscovered financial fraud),
embezzlement or other willful gross misconduct; or (v) any claims, causes of
action, demands, fees or liabilities of any kind whatsoever which cannot be
waived by law. Company represents and warrants that it has no actual knowledge
of any illegal conduct, fraud (including, without limitation, undiscovered
financial fraud), embezzlement or other willful gross misconduct by Employee.


(e)In addition, Company expressly waives all rights under Section 1542 of the
Civil Code of the State of California, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”




--------------------------------------------------------------------------------






Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, and for the purpose of implementing a full and complete release and
discharge of each and all of the Released Group, the Company expressly
acknowledges that this Separation Agreement is intended to include and does
include in its effect, without limitation, all claims which Company does not
know or suspect to exist in the Company's favor at the time the Company signed
this Separation Agreement and this Separation Agreement contemplates the
extinguishment of all such claims.
5.Affirmations.


(a)    Executive affirms that he has not filed or caused to be filed, and is not
presently a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum. Executive furthermore affirms
that Executive has no known workplace injuries or occupational diseases, and has
been provided and has not been denied any leave requested under the Family and
Medical Leave Act. Executive disclaims and waives any right of reinstatement
with the Company.


(b)    Executive represents that Executive has not assigned or otherwise
transferred any interest in any claim that is the subject of this Separation
Agreement.


6.Restrictive Covenants.


(a)Confidentiality. Executive will not, at any time, communicate or divulge to
or use for the benefit of himself or any other person, firm, association or
corporation, without the prior written consent of the Company, any Confidential
Information (as defined below) owned or used by the Company or any of its
subsidiaries or affiliates that may be communicated to, acquired by or learned
of by Executive in the course of, or as a result of, Executive's employment with
the Company or any of its subsidiaries or affiliates. All Confidential
Information relating to the business of the Company or any of its subsidiaries
or affiliates which Executive shall use or prepare or come into contact with
shall become and remain the sole property of the Company or its subsidiaries or
affiliates. “Confidential Information” means information not generally known
about the Company and its subsidiaries, affiliates, services and products,
whether written or not, including information relating to research, development,
purchasing, marketing plans, computer software or programs, any copyrightable
material, trade secrets and proprietary information, including, but not limited
to, customer lists. Executive may disclose Confidential Information to the
extent it (i) becomes part of the public domain other than as a result of
Executive's breach hereof, (ii) is required to be disclosed by applicable law or
by order of any court of competent jurisdiction, or (iii) is disclosed
exclusively and to the extent relevant in a legal proceeding brought under
Section 9 of this Separation Agreement. If Executive is required by applicable
law or regulation to or by legal process to disclose any Confidential
Information, Executive will provide the Company with prompt notice thereof so as
to enable the Company to seek an appropriate protective order.


(b)Non-Disparagement. Neither party will, at any time, take any action or make
any public statement, including, without limitation, statements to individuals,
subsequent employers, vendors, clients, customers, suppliers or licensors or the
news media, that would disparage, defame or place in a negative light, the other
party, any of its subsidiaries or affiliates, or any of their respective
officers, directors, employees, successors, business services or products;
provided that nothing herein shall restrict either party from making statements
in good faith that are required by applicable law or by order of any court of
competent jurisdiction. The parties agree that the public announcement of the
circumstances surrounding this Separation Agreement shall be limited to the Form
8-K Securities and Exchange Commission filing for the Company that the parties
have jointly prepared.




--------------------------------------------------------------------------------




(c)Covenant Not to Solicit. During the Transition Period and for a period of two
(2) years following the Termination Date, Executive shall not (i) solicit any
employees of the Company to leave the Company's employ to work for any company
with which Executive is or expects to be employed or (ii) employ any employee
who is employed by the Company. For the avoidance of doubt, nothing in this
Section 6(c) shall prohibit Executive or any company employing Executive from
(A) conducting general solicitations not directly targeting employees of the
Company or (B) employing any employees who respond to such general
solicitations.


(d)Cooperation. Executive, both before and after the Termination Date and until
December 2015, will cooperate, without additional compensation, in all
reasonable respects with the Company and its subsidiaries and affiliates in
connection with any and all existing or future litigation, actions or
proceedings (whether civil, criminal, administrative, regulatory or otherwise)
brought by or against the Company or any of its subsidiaries or affiliates, to
the extent the Company reasonably deems Executive's cooperation necessary.
Executive's cooperation, taking into account Executive's personal and
professional obligations including those to any new employer or entity to which
he may provide his services in the future, shall include, but not be limited to,
being reasonably available to meet and speak with officers of the Company or its
attorneys at reasonable times and locations. Executive further agrees that he
will not knowingly communicate with counsel for a party or with a party adverse
to the Company relating to a matter to which he is required to cooperate
pursuant to this Section 6(d) or provide such counsel or party with assistance
in any manner in the conduct of an action by or against the Company, except as
required by law. Providing of testimony pursuant to lawful process is not a
communication barred by this Section 6(d). Executive shall be fully reimbursed
for all reasonable out-of-pocket expenses incurred by Executive as a result of
cooperation requested by the Company, including business class air travel for
any requested attendance outside of the United States.


7.Return of Personal Property. Executive promises to return to the Company no
later than the Termination Date all items of Company property in Executive's
possession or control, including any items containing Confidential Information
and any tangible property including all laptops, computers, PDAs, Blackberries,
Smartphones, credit cards, entry cards, identification badges and keys; provided
however, that Executive shall be entitled to keep his laptop and iPad devices,
subject to the Company removing any Confidential Information.
8.Notices. All notices, demands, consents or communications required or
permitted hereunder shall be in writing. Any notice, demand or other
communication given under this Separation Agreement shall be deemed to be given
if given in writing (including facsimile or similar transmission) addressed as
provided below (or at such other address as the addressee shall have specified
by notice actually received by the sender) and if either (a) actually delivered
in fully legible form to such address or (b) in the case of a letter, five (5)
days shall have elapsed after the same shall have been deposited in the United
States mail, with first-class postage prepaid and registered or certified:
To the Company:
Century Aluminum Company
2511 Garden Road - Building A, Suite 200
Monterey, CA 93940
Attention: General Counsel
Facsimile: 831-642-9328




--------------------------------------------------------------------------------




To Executive:
At the address contained in the Company's personnel records provided that
Executive may change his address at any time by giving the Company notice of
such change in accordance with the notice provision of this Separation
Agreement.


9.Governing Law; Arbitration. This Separation Agreement shall be governed by and
construed and enforced according to the laws of the State of Delaware, without
regard to conflicts of laws principles thereof, unless preempted by federal law.
Subject to the arbitration provisions in the following paragraph, the parties
agree that the state and federal courts located in the State of California shall
have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Separation Agreement and the parties hereby: (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process in
connection with any action, suit or proceeding; (c) agree that venue is proper
and convenient in such forum; and (d) waive any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, subject matter jurisdiction, venue, or service of process.
Any claims arising under or related to the Separation Agreement shall be settled
by binding arbitration pursuant to the rules of the American Arbitration
Association (“AAA”) or such other rules as to which the parties may agree. The
arbitration shall take place in San Francisco, California, and such arbitration
proceedings shall be initiated within 30 days following service of notice of
such dispute by one party on the other. The arbitration shall be conducted
before a single arbitrator selected jointly by the Company and Executive. If the
parties cannot agree, after good faith discussions, on the choice of that
arbitrator within 10 days of filing of the arbitration, the arbitrator shall be
selected in accordance with AAA rules for arbitrator selection. The arbitrator
shall have no authority to order a modification or amendment of the Separation
Agreement.
The Company shall be responsible to advance reasonable attorneys' fees and
related expenses (including the costs of arbitration, experts, evidence and
counsel) incurred by Executive as they become due as a result of Executive
seeking to enforce a default by the Company under this Separation Agreement or
as a result of Executive defending any action brought by the Company under this
Separation Agreement; provided, however, that the parties agree the arbitrator
shall have discretion to award reasonable attorneys' fees and related expenses
to the prevailing party, including but not limited to a return to the Company of
any amounts advanced to Executive pursuant to this Section, provided, further
that the Company shall pay the cost of any arbitration proceedings under this
Separation Agreement if Executive prevails in such arbitration on at least one
substantive issue and shall pay all reasonable attorneys' fees and related
expenses incurred by Executive in defending any action brought by the Company
under this Separation Agreement if Executive prevails in such arbitration on at
least one substantive issue.
Except as provided below, Executive and the Company agree that this arbitration
procedure will be the exclusive means of redress for any disputes relating to or
arising under the Separation Agreement. The parties expressly waive the right to
a jury trial, and agree that the arbitrator's award shall be final and binding
on both parties, and shall not be appealable and may be filed with the clerk of
one or more courts, state or federal, having jurisdiction over the party against
whom such award is rendered or such party's property as a basis of judgment and
of the issuance of execution for its collection. The Company and Executive agree
that the sole dispute that is excepted from this paragraph is an action seeking
injunctive relief from a court of competent jurisdiction regarding enforcement
and application of Section 6 of this Separation Agreement, which action may be
brought in addition to, or in place of, an arbitration proceeding in accordance
with the first paragraph of this Section 9.




--------------------------------------------------------------------------------




10.Nonadmission of Wrongdoing. The parties agree that neither this Separation
Agreement nor the furnishing of the consideration set forth herein shall be
deemed or construed at any time for any purpose as an admission by any party of
any liability, wrongdoing or unlawful conduct of any kind, or any obligation by
the Company to make any payments referenced herein.


11.Amendment; Waiver. This Separation Agreement may not be modified, altered or
changed except upon express written consent of both of the parties. The failure
of any party to insist upon the performance of any of the terms and conditions
in this Separation Agreement, or the failure to prosecute any breach of any of
the terms and conditions of this Separation Agreement, shall not be construed
thereafter as a waiver of any such terms or conditions. This entire Separation
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.


12.Entire Agreement. This Separation Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any prior agreements or
understandings between the parties concerning the specific subject matter of
this Separation Agreement, except as otherwise provided in this Separation
Agreement.


13.Severability. The parties agree that if any provision of this Separation
Agreement is declared or determined by any court of competent jurisdiction to be
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable or invalid part, term, or provision shall be deemed
not to be part of this Separation Agreement.


14.Withholding for Taxes. The Company may withhold from any amounts payable
hereunder all federal, state, city or other taxes as shall be required to be
withheld pursuant to any applicable law or government regulation or ruling.
 
15.Binding Effect; Assignment. This Separation Agreement will inure to the
benefit of and be binding upon the heirs, executors, administrators, successors,
and assigns of the parties, including, without limitation, any successor to the
Company. The parties represent and warrant that they have not transferred or
assigned to any person or entity any rights or obligations herein. This
Separation Agreement is not assignable by either party without the prior written
consent of the other, except that the Company may assign this Separation
Agreement to any assignee of or successor to substantially all of the business
or assets of the Company or any direct or indirect subsidiary thereof without
prior written consent of Executive.


16.Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


17.Section 409A.


(a)To the extent applicable, amounts and other benefits payable under this
Separation Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A, including the rulings,
notices and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) in accordance with one or more of the
exemptions available under Section 409A. In this regard, each such payment
hereunder that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii) shall be deemed a
separate payment for purposes of Section 409A.




--------------------------------------------------------------------------------




(b)To the extent applicable, it is intended that this Separation Agreement
comply with the provisions of Section 409A. This Separation Agreement shall be
administered and interpreted in a manner consistent with this intent.
(c)Executive is a “specified employee,” determined pursuant to procedures
adopted by the Company in compliance with Section 409A, on the date of his
separation from service and therefore to the extent necessary to comply with
Section 409A, amounts payable to Executive hereunder are to be paid or made
available on the earlier of (a) the first business day after the expiration of
six (6) months from the date of Executive's separation from service and (b)
Executive's death.
(d)For purposes of Section 409A, any payments or benefits provided under this
Separation Agreement shall be separate payments and not one of a series of
payments. Additionally, the following rules shall apply to any obligation to
reimburse an expense or provide an in-kind benefit that is nonqualified deferred
compensation within the meaning of Section 409A: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(e)The Company neither represents nor warrants the tax treatment under any
federal, state, local or foreign laws or regulations thereunder (collectively,
the “Tax Laws”) of any payments or benefits provided by this Separation
Agreement including, but not limited to, when and to what extent such payments
or benefits may be subject to tax, penalties and interest under the Tax Laws.


18.Captions; Drafter Protection. This Separation Agreement's headings and
captions are provided for reference and convenience only, and will not be
employed in the construction of this Separation Agreement. It is agreed and
understood that the general rule pertaining to construction of contracts, that
ambiguities are to be construed against the drafter, shall not apply to this
Separation Agreement.


19.Consultation with Attorney; Voluntary Agreement. Executive acknowledges that
(a) the Company has advised Executive of Executive's right to consult with an
attorney of Executive's own choosing prior to executing this Separation
Agreement, and Executive has so consulted an attorney, (b) Executive has
carefully read and fully understands all of the provisions of this Separation
Agreement, (c) Executive is entering into this Separation Agreement, including
the releases set forth in Section 4, knowingly, freely and voluntarily in
exchange for good and valuable consideration and (d) Executive would be entitled
to some but not all the benefits described in Sections 2 and 3 in the absence of
this Separation Agreement.


20.Revocation. Executive acknowledges that Executive has been given twenty-one
(21) calendar days to consider the terms of this Separation Agreement, although
Executive may sign it sooner. Executive agrees that any modifications, material
or otherwise, made to this agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period. In the event the
Executive elects to sign this Separation Agreement prior to the end of the
twenty-one (21) calendar day period, Executive agrees that it is a knowing and
voluntary waiver of his right to wait the full twenty-one (21) days. Executive
will have seven (7) calendar days from the date on which Executive signs this
Separation Agreement to revoke Executive's consent to the terms of this
Separation Agreement and seven (7) calendar days from the date on which
Executive re-signs this Separation Agreement to revoke Executive's consent to
his reaffirmation that the releases and waivers encompass all conduct during the
Transition Period. Such revocation must be in writing and sent via by hand
delivery or facsimile to Century Aluminum Company, 2511 Garden Road - Building
A, Suite 200, Monterey, CA 93940, Attention: General Counsel, Fax: 831-642-9328.
Notice of such revocation must be received within the seven (7) calendar day
periods referenced above. In the event of such revocation by Executive,
Executive will not have any rights under Section 2 and/or Section 3 of this




--------------------------------------------------------------------------------




Separation Agreement, provided further that in the event Executive revokes this
Separation Agreement within seven (7) calendar days from the date on which
Executive first signs this Separation Agreement, this Separation Agreement will
not become effective.
[Signature page follows}




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Separation Agreement in
Monterey County, California, on the respective dates set forth below.


 
COMPANY:
 
 
 
 
CENTURY ALUMINUM COMPANY
 
 
 
 
 
 
Dated:  February 1, 2013
By:
/s/ MICHAEL A. BLESS
 
Name:
Michael A. Bless
 
Title:
President and Chief Executive Officer
(Principal Executive Officer and Principal Financial Officer)
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
Dated:  February 1, 2013
 
/s/ WILLIAM J. LEATHERBERRY
 
 
William J. Leatherberry, an individual
 
 
 
 
 
 
BY SIGNING THIS SEPARATION AGREEMENT AND GENERAL RELEASE (SECOND SIGNING), THE
UNDERSIGNED AGREES THAT THE GENERAL RELEASE OF CLAIMS IN SECTION 4 HEREOF
(SUBJECT, HOWEVER, TO THE EXPRESS EXCEPTIONS INCLUDED THEREIN) ENCOMPASSES ALL
CONDUCT DURING THE TRANSITION PERIOD AND THE COMPLETION OF EXECUTIVE'S
EMPLOYMENT WITH THE COMPANY.
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
William J. Leatherberry, an individual
 
 
 
Dated:  _____________ __, 2013
 
 









--------------------------------------------------------------------------------




Schedule A
Options (NQ)
Grant Name
Exercise Price
Options Granted
Options Available For Exercise
Expire/Cancel Date
 
 
 
Number of Options
 
2/22/2008 NQSO 1996 Plan 64.3900
$64.39 USD
5,000
5,000
22-Feb-2018
5/4/2009 NQSO 1996 Plan 6.5500
$6.55 USD
20,288
20,288
04-May-2019
 
 
25,288
25,288
 





